


Exhibit 10.33






AMENDMENT NO. 6, dated as of November 27, 2007,
to that Employment Agreement dated April 2, 2002 (the "Agreement")
by and between David Bonnett (the "Executive") and
AMERICAN MEDIA, INC. (the "Company").


Effective as of the date first written above, the Agreement is hereby amended as
follows:


1.    Paragraph 1a of the Agreement, as amended, is hereby deleted and the
following substituted therefore:


Employment Term. The Company shall employ Executive until December 31, 2009 (the
"Employment Term") on the terms and subject to the conditions set forth in this
Agreement. The Agreement shall be considered effective as of April 2, 2002 (the
"Effective Time").


    
IN WITNESS WEREOF, the parties hereto have duly executed this Amendment No. 6 as
of the date first written above.


                                
AMERICAN MEDIA, INC.
 
 
 
 
By:
/s/ Daniel Rotstein
 
November 27, 2007
 
Daniel Rotstein
 
Date
 
 
 
 
 
/s/ David Bonett
 
November 27, 2007
 
David Bonnett
 
Date
 
 
 
 
 
 
 
 
 
 
 
 





